DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 21, 24, 26-28, 57, 66, 68, 69 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2,248,853 to R. P. Carlton et al. (hereinafter “Carlton”).

Referring to Applicant’s independent claim 1, Carlton teaches a method of orienting abrasive particles on a substrate (page 1, left hand column, ll. 1-13; FIGS. 1 and 8), the method comprising:
providing a substrate (page 4, right hand column, ll. 60-64; FIGS. 1 and 8; the fabric, e.g., paper or cloth, of Carlton is equivalent to Applicant’s claim term “a substrate”);
providing abrasive particles (page 4, right hand column, ll. 68-70; FIGS. 1 and 8; the comminuted abrasive material of Carlton is equivalent to Applicant’s claim term “abrasive particles”);
generating a modulated electrostatic field (page 4, right hand column, ll. 72-75; page 7, left hand column, ll. 39-55, 65-71; FIGS. 1 and 8);
wherein the electrostatic field is configured to cause the abrasive particles to align rotationally in both a z-direction and a y-direction (page 6, left hand column, ll. 40-55; page 7, left hand column, ll. 65-71; page 8, right hand column, ll. 3-18); and
wherein the generated electrostatic field is generated by a first electrode and a second electrode (page 6, left hand column, ll. 69-73; page 6, right hand column, ll. 51-58; page 7, right hand column, ll. 5-10; FIGS. 8-10), wherein the substrate is provided between the first and second electrode (page 6, right hand column, ll. 51-55; page 7, right hand column, ll. 11-32; FIGS. 8-10), and wherein the abrasive particles are drawn toward the substrate (page 7, right hand column, ll. 33-68; page 8, left hand column, ll. 8-49; FIGS. 8-10).
The teaching “wherein the modulated electrostatic field is configured to have a first effective direction at a first time and a second effective direction at a second time” is inherent within and/or obvious in light of the teachings of Carlton.  Carlton teaches where reversal of polarity is resorted to, as in the disclosure in Figure 9, the optimum of frequency of polarity change or reversal should be in the vicinity of two cycles per second (page 7, left hand column, ll. 39-43).  However, Carlton teaches ranges of from one cycle per second to four cycles per second produce satisfactory results and that little change was noted in thereby producing satisfactory distribution and orientation of grit particles on the sheet (page 7, left hand column, ll. 43-49).  Carlton teaches the foregoing disclosure of values as to voltages, rates of polarity change, and size of and distance between the plates is all subject to variation to suit the particular conditions and results to be attained thereby (page 7, left hand column, ll. 50-55).  As Carlton teaches the frequency of polarity change or reversal of the electrodes takes place (page 7, left hand column, ll. 39-43), such change or reversal affects the effective direction of the electrostatic field at the very instant such change or reversal occurs.  And, as Carlton teaches the optimum of frequency of polarity change or reversal should be in the vicinity of two cycles per second (page 7, left hand column, ll. 39-43), the moment two cycles per second passes the next change or reversal is made thus affecting again the effective direction of the electrostatic field at the very instant such next change or reversal occurs.  Each time a change or reversal occurs as taught by Carlton is equivalent to Applicant’s claim terms “a first time” and “a second time”.  In turn, each time a change or reversal occurs the effective direction of the electrostatic field of Carlton changes too which is equivalent to Applicant’s claim terms “a first effective direction” and “a second effective direction”.  For these reasons, the teaching “wherein the modulated electrostatic field is configured to have a first effective direction at a first time and a second effective direction at a second time” is inherent within and/or obvious in light of the teachings of Carlton.
	With respect to the teaching “wherein the first electrode is a set of first electrodes and wherein the second electrode is a set of second electrodes”, the duplication of parts, that is, the use of a set of or a plurality of electrodes rather than a single electrode, has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 [R-10.2019] (VI),(B)  In the instant application, Carlton teaches a pair of electrodes functions how Applicant’s claimed “set of first electrodes” and “set of second electrodes” are intended to function when comparing the method of Carlton to Applicant’s claimed method.  Furthermore, Carlton also teaches the substrate is configured to pass between the first and second electrodes (page 6, right hand column, ll. 51-55; page 7, right hand column, ll. 11-32; FIGS. 8-10) just like Applicant’s claimed substrate “is configured to pass between the set of first electrodes and the set of second electrodes” according to Applicant’s claim language.  For these reasons, Applicant’s claim language as presently recited does not communicate a new and unexpected result is produced.

Referring to Applicant’s claim 2, Carlton teaches the electrostatic field causes the abrasive particles to contact the substrate (page 7, right hand column, ll. 33-68; page 8, left hand column, ll. 8-49; FIGS. 8-10).

Referring to Applicant’s claim 3, Carlton teaches the optimum of frequency of polarity change or reversal should be in the vicinity of two cycles per second (page 7, left hand column, ll. 41-43) or a range of from one cycle per second to four cycles per second (page 7, left hand column, ll. 44-49).  As Carlton teaches the frequency of polarity change or reversal of the electrodes takes place (page 7, left hand column, ll. 39-43), such change or reversal affects the effective direction of the electrostatic field at the very instant such change or reversal occurs.  And, as Carlton teaches the optimum of frequency of polarity change or reversal should be in the vicinity of two cycles per second (page 7, left hand column, ll. 39-43), the moment two cycles per second passes the next change or reversal is made thus affecting again the effective direction of the electrostatic field at the very instant such next change or reversal occurs.  Each time a change or reversal occurs as taught by Carlton is equivalent to Applicant’s claim terms “a first time” and “a second time”.  The amount of time between changes in cycles as taught by Carlton renders obvious Applicant’s claimed range.  The amount of time between changes in cycles as taught by Carlton lies within Applicant’s claimed range of “at least about 0.01 ms”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 21, Carlton teaches the first electrode provides a modulated electrostatic field by changing the effective direction of the electrostatic field over time (page 4, right hand column, ll. 72-75; page 7, left hand column, ll. 39-55, 65-71; FIGS. 1 and 8).

Referring to Applicant’s claim 24, Carlton teaches the second electrode provides a modulated electrostatic field by changing the effective direction of the electrostatic field over time (page 4, right hand column, ll. 72-75; page 7, left hand column, ll. 39-55, 65-71; FIGS. 1 and 8).

Referring to Applicant’s claim 26, With respect to the teaching “wherein the set of electrodes comprises at least three electrodes”, the duplication of parts, that is, the use of a set of or a plurality of electrodes rather than a single electrode, has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 [R-10.2019] (VI),(B)  In the instant application, Carlton teaches a pair of electrodes functions how Applicant’s claimed “at least three electrodes” are intended to function when comparing the method of Carlton to Applicant’s claimed method.  For these reasons, Applicant’s claim language as presently recited does not communicate a new and unexpected result is produced.

Referring to Applicant’s claim 27, Carlton teaches where reversal of polarity is resorted to, as in the disclosure in Figure 9, the optimum of frequency of polarity change or reversal should be in the vicinity of two cycles per second (page 7, left hand column, ll. 39-43).  However, Carlton teaches ranges of from one cycle per second to four cycles per second produce satisfactory results and that little change was noted in thereby producing satisfactory distribution and orientation of grit particles on the sheet (page 7, left hand column, ll. 43-49).  Carlton teaches the foregoing disclosure of values as to voltages, rates of polarity change, and size of and distance between the plates is all subject to variation to suit the particular conditions and results to be attained thereby (page 7, left hand column, ll. 50-55).  And, as discussed above in the rejection of independent claim 1, the duplication of parts, that is, the use of a set of or a plurality of electrodes rather than a single electrode, has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 [R-10.2019] (VI),(B)  In the instant application, Carlton teaches a pair of electrodes functions how Applicant’s claimed “set of first electrodes” and “set of second electrodes” are intended to function when comparing the method of Carlton to Applicant’s claimed method.  Furthermore, Carlton also teaches the substrate is configured to pass between the first and second electrodes (page 6, right hand column, ll. 51-55; page 7, right hand column, ll. 11-32; FIGS. 8-10) just like Applicant’s claimed substrate “passes between the first and second set of electrodes” according to Applicant’s claim language.  Whether “two adjacent first electrodes have different charge states” according to Applicant’s claim language or two opposing electrodes have different charge states according to Carlton’s teachings, the resultant effect remains the same, that is, the generated electrostatic field aligns the abrasive particles in both the z- and y-directions.  For these reasons, Applicant’s claim language as presently recited does not communicate a new and unexpected result is produced.

Referring to Applicant’s claim 28, Carlton teaches the electrostatic field established either constantly or intermittently together with reversal of polarity between the plates affects the grit particles, as they enter the electrical field, to bring them into axial alignment with the lines of force of this field (page 7, left hand column, ll. 65-71).  Carlton teaches no appreciable difficulty is found to exist by the presence of the backing material in the field, which would ordinarily be assumed to occur due to the setting up of extraneous electrostatic fields between the two electrodes and the backing itself, this difficulty being eliminated by the form of the electrodes, so that the major value and resultant force of the electrical field is retained (page 7, left hand column, l. 71 – page 7, right hand column, l. 4).  And, as discussed above in the rejection of independent claim 1, the duplication of parts, that is, the use of a set of or a plurality of electrodes rather than a single electrode, has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 [R-10.2019] (VI),(B)  In the instant application, Carlton teaches a pair of electrodes functions how Applicant’s claimed “set of first electrodes” and “set of second electrodes” are intended to function when comparing the method of Carlton to Applicant’s claimed method.  Furthermore, Carlton also teaches the substrate is configured to pass between the first and second electrodes (page 6, right hand column, ll. 51-55; page 7, right hand column, ll. 11-32; FIGS. 8-10) just like Applicant’s claimed substrate “passes between the first and second set of electrodes” according to Applicant’s claim language.  Whether “one electrode in the first set of electrodes” according to Applicant’s claim language or one of the two opposing electrodes are “configured to change its charge state during a dwell time of the alignment process” according to Applicant’s claim language and Carlton’s teachings, the resultant effect remains the same, that is, the charge of one of the electrodes changes as the abrasive particles pass through the electrostatic field and contact the substrate.  For these reasons, Applicant’s claim language as presently recited does not communicate a new and unexpected result is produced.

Referring to Applicant’s independent claim 57, Carlton teaches a method of aligning particles on a substrate (page 1, left hand column, ll. 1-13; FIGS. 1 and 8), the method comprising:
providing a substrate (page 4, right hand column, ll. 60-64; FIGS. 1 and 8; the fabric, e.g., paper or cloth, of Carlton is equivalent to Applicant’s claim term “a substrate”);
providing a plurality of particles (page 4, right hand column, ll. 68-70; FIGS. 1 and 8; the comminuted abrasive material of Carlton is equivalent to Applicant’s claim term “a plurality of particles”);
generating an electrostatic field (page 4, right hand column, ll. 72-75; page 7, left hand column, ll. 39-55, 65-71; FIGS. 1 and 8);
modulating the generated electrostatic field such that a majority of the plurality of particles undergo an alignment change in both a z-direction and a y-direction with respect to the substrate (page 4, right hand column, ll. 72-75; page 6, left hand column, ll. 40-55; page 7, left hand column, ll. 39-55, 65-71; page 8, right hand column, ll. 3-18; FIGS. 1 and 8-10);
affixing the particles to the substrate (page 7, right hand column, ll. 33-68; page 8, left hand column, ll. 8-49; FIGS. 8-10); and
wherein the generated electrostatic field is generated by a first electrode and a second electrode (page 6, left hand column, ll. 69-73; page 6, right hand column, ll. 51-58; page 7, right hand column, ll. 5-10; FIGS. 8-10), wherein the substrate is provided between the first and second electrode (page 6, right hand column, ll. 51-55; page 7, right hand column, ll. 11-32; FIGS. 8-10), and wherein the particles are drawn toward the substrate (page 7, right hand column, ll. 33-68; page 8, left hand column, ll. 8-49; FIGS. 8-10).
The teaching “wherein the second electrode provides a modulated electrostatic field by changing the experienced electrostatic field from a first effective direction at a first time to a second effective direction at a second time” is inherent within and/or obvious in light of the teachings of Carlton.  Carlton teaches where reversal of polarity is resorted to, as in the disclosure in Figure 9, the optimum of frequency of polarity change or reversal should be in the vicinity of two cycles per second (page 7, left hand column, ll. 39-43).  However, Carlton teaches ranges of from one cycle per second to four cycles per second produce satisfactory results and that little change was noted in thereby producing satisfactory distribution and orientation of grit particles on the sheet (page 7, left hand column, ll. 43-49).  Carlton teaches the foregoing disclosure of values as to voltages, rates of polarity change, and size of and distance between the plates is all subject to variation to suit the particular conditions and results to be attained thereby (page 7, left hand column, ll. 50-55).  As Carlton teaches the frequency of polarity change or reversal of the electrodes takes place (page 7, left hand column, ll. 39-43), such change or reversal affects the effective direction of the electrostatic field at the very instant such change or reversal occurs.  And, as Carlton teaches the optimum of frequency of polarity change or reversal should be in the vicinity of two cycles per second (page 7, left hand column, ll. 39-43), the moment two cycles per second passes the next change or reversal is made thus affecting again the effective direction of the electrostatic field at the very instant such next change or reversal occurs.  Each time a change or reversal occurs as taught by Carlton is equivalent to Applicant’s claim terms “a first time” and “a second time”.  In turn, each time a change or reversal occurs the effective direction of the electrostatic field of Carlton changes too which is equivalent to Applicant’s claim terms “a first effective direction” and “a second effective direction”.  For these reasons, the teaching “wherein the second electrode provides a modulated electrostatic field by changing the experienced electrostatic field from a first effective direction at a first time to a second effective direction at a second time” is inherent within and/or obvious in light of the teachings of Carlton.

Referring to Applicant’s claim 66, With respect to the teaching “wherein the first electrode is a set of first electrodes and wherein the second electrode is a set of second electrodes”, the duplication of parts, that is, the use of a set of or a plurality of electrodes rather than a single electrode, has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 [R-10.2019] (VI),(B)  In the instant application, Carlton teaches a pair of electrodes functions how Applicant’s claimed “set of first electrodes” and “set of second electrodes” are intended to function when comparing the method of Carlton to Applicant’s claimed method.  Furthermore, Carlton also teaches the substrate is configured to pass between the first and second electrodes (page 6, right hand column, ll. 51-55; page 7, right hand column, ll. 11-32; FIGS. 8-10) just like Applicant’s claimed substrate “is configured to pass between the set of first electrodes and the set of second electrodes” according to Applicant’s claim language.  For these reasons, Applicant’s claim language as presently recited does not communicate a new and unexpected result is produced.

Referring to Applicant’s claim 68, Carlton teaches where reversal of polarity is resorted to, as in the disclosure in Figure 9, the optimum of frequency of polarity change or reversal should be in the vicinity of two cycles per second (page 7, left hand column, ll. 39-43).  However, Carlton teaches ranges of from one cycle per second to four cycles per second produce satisfactory results and that little change was noted in thereby producing satisfactory distribution and orientation of grit particles on the sheet (page 7, left hand column, ll. 43-49).  Carlton teaches the foregoing disclosure of values as to voltages, rates of polarity change, and size of and distance between the plates is all subject to variation to suit the particular conditions and results to be attained thereby (page 7, left hand column, ll. 50-55).  And, as discussed above in the rejection of independent claim 1, the duplication of parts, that is, the use of a set of or a plurality of electrodes rather than a single electrode, has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 [R-10.2019] (VI),(B)  In the instant application, Carlton teaches a pair of electrodes functions how Applicant’s claimed “set of first electrodes” and “set of second electrodes” are intended to function when comparing the method of Carlton to Applicant’s claimed method.  Furthermore, Carlton also teaches the substrate is configured to pass between the first and second electrodes (page 6, right hand column, ll. 51-55; page 7, right hand column, ll. 11-32; FIGS. 8-10) just like Applicant’s claimed substrate “passes between the first and second set of electrodes” according to Applicant’s claim language.  Whether “two adjacent first electrodes have different charge states” according to Applicant’s claim language or two opposing electrodes have different charge states according to Carlton’s teachings, the resultant effect remains the same, that is, the generated electrostatic field aligns the plurality of particles in both the z- and y-directions.  For these reasons, Applicant’s claim language as presently recited does not communicate a new and unexpected result is produced.

Referring to Applicant’s claim 69, Carlton teaches the electrostatic field established either constantly or intermittently together with reversal of polarity between the plates affects the grit particles, as they enter the electrical field, to bring them into axial alignment with the lines of force of this field (page 7, left hand column, ll. 65-71).  Carlton teaches no appreciable difficulty is found to exist by the presence of the backing material in the field, which would ordinarily be assumed to occur due to the setting up of extraneous electrostatic fields between the two electrodes and the backing itself, this difficulty being eliminated by the form of the electrodes, so that the major value and resultant force of the electrical field is retained (page 7, left hand column, l. 71 – page 7, right hand column, l. 4).  And, as discussed above in the rejection of independent claim 1, the duplication of parts, that is, the use of a set of or a plurality of electrodes rather than a single electrode, has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 [R-10.2019] (VI),(B)  In the instant application, Carlton teaches a pair of electrodes functions how Applicant’s claimed “set of first electrodes” and “set of second electrodes” are intended to function when comparing the method of Carlton to Applicant’s claimed method.  Furthermore, Carlton also teaches the substrate is configured to pass between the first and second electrodes (page 6, right hand column, ll. 51-55; page 7, right hand column, ll. 11-32; FIGS. 8-10) just like Applicant’s claimed substrate “passes between the first and second set of electrodes” according to Applicant’s claim language.  Whether “one electrode in the first set of electrodes” according to Applicant’s claim language or one of the two opposing electrodes are “configured to change its charge state during a dwell time of the alignment process” according to Applicant’s claim language and Carlton’s teachings, the resultant effect remains the same, that is, the charge of one of the electrodes changes as the abrasive particles pass through the electrostatic field and contact the substrate.  For these reasons, Applicant’s claim language as presently recited does not communicate a new and unexpected result is produced.

Referring to Applicant’s independent claim 76, Carlton teaches a method of orienting abrasive particles on a substrate (page 1, left hand column, ll. 1-13; FIGS. 1 and 8), the method comprising:
providing a substrate (page 4, right hand column, ll. 60-64; FIGS. 1 and 8; the fabric, e.g., paper or cloth, of Carlton is equivalent to Applicant’s claim term “a substrate”);
providing abrasive particles (page 4, right hand column, ll. 68-70; FIGS. 1 and 8; the comminuted abrasive material of Carlton is equivalent to Applicant’s claim term “abrasive particles”);
generating a modulated electrostatic field (page 4, right hand column, ll. 72-75; page 7, left hand column, ll. 39-55, 65-71; FIGS. 1 and 8); 
wherein the electrostatic field is configured to cause the abrasive particles to align rotationally in both a z-direction and a y-direction (page 6, left hand column, ll. 40-55; page 7, left hand column, ll. 65-71; page 8, right hand column, ll. 3-18);
wherein the generated electrostatic field is generated by a first electrode and a second electrode (page 6, left hand column, ll. 69-73; page 6, right hand column, ll. 51-58; page 7, right hand column, ll. 5-10; FIGS. 8-10), wherein the substrate is provided between the first and second electrode (page 6, right hand column, ll. 51-55; page 7, right hand column, ll. 11-32; FIGS. 8-10), and wherein the abrasive particles are drawn toward the substrate (page 7, right hand column, ll. 33-68; page 8, left hand column, ll. 8-49; FIGS. 8-10);
wherein the first electrode provides a modulated electrostatic field by changing the effective direction of the electrostatic field over time (page 4, right hand column, ll. 72-75; page 7, left hand column, ll. 39-55, 65-71; FIGS. 1 and 8); and
wherein the second electrode provides a modulated electrostatic field by changing the effective direction of the electrostatic field over time (page 4, right hand column, ll. 72-75; page 7, left hand column, ll. 39-55, 65-71; FIGS. 1 and 8).
The teaching “wherein the modulated electrostatic field is configured to have a first effective direction at a first time and a second effective direction at a second time” is inherent within and/or obvious in light of the teachings of Carlton.  Carlton teaches where reversal of polarity is resorted to, as in the disclosure in Figure 9, the optimum of frequency of polarity change or reversal should be in the vicinity of two cycles per second (page 7, left hand column, ll. 39-43).  However, Carlton teaches ranges of from one cycle per second to four cycles per second produce satisfactory results and that little change was noted in thereby producing satisfactory distribution and orientation of grit particles on the sheet (page 7, left hand column, ll. 43-49).  Carlton teaches the foregoing disclosure of values as to voltages, rates of polarity change, and size of and distance between the plates is all subject to variation to suit the particular conditions and results to be attained thereby (page 7, left hand column, ll. 50-55).  As Carlton teaches the frequency of polarity change or reversal of the electrodes takes place (page 7, left hand column, ll. 39-43), such change or reversal affects the effective direction of the electrostatic field at the very instant such change or reversal occurs.  And, as Carlton teaches the optimum of frequency of polarity change or reversal should be in the vicinity of two cycles per second (page 7, left hand column, ll. 39-43), the moment two cycles per second passes the next change or reversal is made thus affecting again the effective direction of the electrostatic field at the very instant such next change or reversal occurs.  Each time a change or reversal occurs as taught by Carlton is equivalent to Applicant’s claim terms “a first time” and “a second time”.  In turn, each time a change or reversal occurs the effective direction of the electrostatic field of Carlton changes too which is equivalent to Applicant’s claim terms “a first effective direction” and “a second effective direction”.  For these reasons, the teaching “wherein the modulated electrostatic field is configured to have a first effective direction at a first time and a second effective direction at a second time” is inherent within and/or obvious in light of the teachings of Carlton.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 22, along with all the cumulative limitations of intervening independent claim 1, with particular attention to “wherein the first electrode rotates”.
Carlton does not teach or suggest the electrodes disclosed therein are moveable or even rotatable (See disclosure of Carlton).
United States Patent No. 2,287,837 to J. S. Smyser (hereinafter “Smyser”) teaches a method of and apparatus for applying particles and various forms of comminuted materials to a base member, and to the resulting product (page 1, left hand column, ll. 1-4 of Smyser).  In at least one embodiment, Smyser teaches a system for use in applying particles to a sheet having an adhesive coating of sufficient tackiness so that the ends of the particles may be firmly embedded therein (page 5, left hand column, ll. 19-28; FIG. 20 of Smyser).  In this embodiment, Smyser teaches the electrodes utilized in prior embodiments are replaced by a metallic block that functions as a positive electrode (page 5, left hand column, ll. 28-32; FIG. 20 of Smyser).  Smyser teaches further outer walls of the block make contact with the sheet material such that the sheet is drawn over the exterior surface (page 5, left hand column, ll. 36-40; FIG. 20 of Smyser).  Smyser teaches the rotor constitutes the negative or projecting electrode and preferably comprises a cylindrical screen or grating supported on a circular plate which is rotatably mounted on a stationary tubular shaft (page 5, left hand column, ll. 40-45; FIG. 20 of Smyser).
When comparing the apparatus of Carlton (See FIGS. 8-10 of Carlton) and apparatus of Smyser (See FIG. 20 of Smyser), there is no apparent or reasonable means to alter or modify the apparatus of Carlton and adopt the rotatable electrode taught by Smyser.  Despite the fact Carlton teaches utilizing a disc shaped electrode (page 7, right hand column, ll. 5-10; page 8, right hand column, ll. 39-45 of Smyser), rotating the disc shaped electrode of Carlton according to Smyser’s teachings does not and will not impart the desired effect Smyser appears to teach or suggest, that is, propelling the particles to the adhesive coated sheet material in contact with the opposing electrode.  Neither one of the opposing disc shaped electrodes taught by Carlton make contact with the substrate material disclosed therein.  For this reason, there is no apparent teaching, suggestion or motivation to modify the teachings of Carlton using the teachings of Smyser.
There is no obvious reason to modify the teachings of Carlton using the teachings of Smyser and teach “wherein the first electrode rotates” according to Applicant’s dependent claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731